     Case: 3:19-cv-50302 Document #: 65 Filed: 01/04/21 Page 1 of 1 PageID #:278

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Western Division

Mitchell W Kirksey
                                Plaintiff,
v.                                                    Case No.: 3:19−cv−50302
                                                      Honorable Iain D. Johnston
Sergeant Kramer
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 4, 2021:


        MINUTE entry before the Honorable Lisa A. Jensen: Defendant shall answer or
otherwise respond to the amended complaint [64] by 1/25/2021. Defendant's motion for
extension of time [62] is granted. The deadline to complete fact discovery is extended to
3/1/2021. The telephonic status hearing previously set for 1/5/2021 is stricken and no
appearances are required on that date. A telephonic status hearing is set for 2/22/2021 at
10:15 AM. The parties shall be prepared to discuss whether they are interested in
proceeding with a settlement conference or setting dispositive motion deadlines. Public
access is available via the following call−in number: (877) 336−1831 with access code
2813746. Counsel for all parties are directed to appear. Counsel of record will receive an
email the day prior to the start of the telephonic hearing with instructions to join the call.
Plaintiff Mitchell W Kirksey and the Jacksonville Correctional Center have been notified
of the telephonic status conference by way of Writ via email to the Jacksonville
Correctional Center. Telephone writ request to follow. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions. Mailed notice (jp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
